 G & S METAL PRODUCTS COMPANYG; & S Metal,ProductsCompany, 'Inc.andLocal No.416, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Cases8-CA-5300 and 8-CA-5345IApril 24, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn October 3, 1969, Trial Examiner Lloyd Buchananissued his decision in the above-entitled proceeding,finding that Respondent had engaged in and was engagingin certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Respondenthad not engaged in certain other unfair labor practicesalleged in the complaint and recommended that theseallegations be dismissed. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision anda brief in support of said exceptions. The Respondentfiled a brief in opposition to the General Counsel'sexceptions and in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-iner-made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedherein.We affirm the Trial Examiner's conclusions findingthe independent 8(a)(1) violations, but we do not therebynecessarily adopt all his comments regarding the Board'sruling on the interim appeal from his initial dismissalof those allegations on the ground that they were barredby the 6-month limitation of Section 10(b). Supportfor our position that the independent 8(a)(1) violations,though not specified in the charge, were properly includ-ed in the complaint, can be found inFremont HotelInc.,'and cases cited therein.The Trial Examiner found that the discharge of RitaDevaney did not constitute a violation of Section 8(a)(3)of the Act, with which we agree. He also, however,failed to find that her suspension and discharge constitut-ed a violation of Section 8(a)(1) of the Act, with whichwe disagree.The Trial Examiner found that for some weeks priorto January 27, 1969, there had been a series of slashingsof employees' coats in Respondent's plant. On January27, employee Brady had her coat slashed and spoketo both her supervisor and Respondent's vice president'162 NLRB 820111about it. Hearing nothing,she againspoke to her supervi-sor who arrangeda meetingwith Respondent's presidenton February 3, 1969. Employees Williams and Kinghad their coats slashed also, and were included in themeeting of February 3. Approximately 4:30 p.m. onFebruary 3, Devaney was leaving the plant when afellow employee informed her that her brand new coatwas slashed.-She returned to the plant where she mether supervisor taking employees Brady, Williams, andKing to the front office. When he asked her what wasthe matter, she informed him that "someson-of-a-bitchcutmy coat," and she wanted to know "What kindof goddam shit is this?" When Devaney arrived atthe front office, she asked Vice President Gould "whatthe hell wasgoing on" and told President Schwartzthat she "was mad, God damn good and mad."The four employees asked Schwartz to reimbursethem for the damage to their coats, but Schwartz refused.He did inform the employees that he would criminallyprosecute anyone found guilty of slashing coats, andperhaps buy a big locker to keep the coats in untilthe 4:30 p.m. quitting time.The following day when Devaney reported to work,she was informed that she was suspended for 3 daysbecause of her foul and abusive language when cominginto the main office. Devaney reported back to workon February 7, and worked a full day. She was dischargedthat day, although she had done a full day's workand had not caused any trouble, for the alleged reasonthat her attitude had not changed.We note that the evidence reflects that Devaney hadnot used profanity in the plant from her employmentuntil her discharge, except on this one occasion. Wefurther note that, upon returning from her 3-day suspen-sion,Devaney was very careful not to offend anyoneand remained to herself at her work bench. This allegedlywas taken by management to indicate that Devaney'sattitude had not changed, and, therefore, she was dis-charged.'We do not condone the kind of language used byDevaney, but despite the Trial Examiner's characteriza-tion of it as the "vilest and filthiest in any compilation,"we do not think that the vulgarities used were so repre-hensible as reasonably to have moved the Respondentto suspend the offending employee and then invokethe ultimate penalty, that of discharge, when she returnedtowork and was very circumspect in her behavior.Under the circumstances of this case, we are convincedthat this alleged reason for discharge was a pretext.In our view, Devaney, Brady, Williams, and Kingwere engaged in protected, concerted activity when theywent into the front office to protest the lack of protectionfor their wearing apparel. The fact that Devaney wasthe most vociferous is to be expected since her coathad been slashed that day, while the coats of the otheremployees were slashed some days before.Under the facts of this case we find that Devaneywas suspended and subsequently discharged for herparticipation in the presentation of employee grievances,a right guaranteed by Section 7 of the Act, and that182 NLRB No. 22 112DECISIONSOF NATIONALIABOR RELATIONS BOARDsuch suspension and discharge violated Section8(a)(1)of the Act 2THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section8(a)(1)of the Act we shall order that it cease and desisttherefrom and take certain affirmative action designedto effectuate the policies of the Act It further hasbeen found that the Respondent has discriminatedagainstemployee Rita Devaney by suspending her for 3 daysand by subsequently discharging her in violation ofSection 8(a)(1) of the ActWe shall therefore orderthe Respondent to offer her immediate and full reinstatemeat to her former or substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and to make her whole for any loss of payshe may have suffered as a result of this discriminationagainst her by payment to her of a sum of moneyequal to that which she would have earned as wagesfrom the date of the discrimination to the date of rein-statement, less her netearningsduring such period,in accordance with the formula prescribed in F WWoolworth Company,90 NLRB 289, together with interestat the rate of 6 percent per annum to be added tosuchbackpay, such interest to be computed inaccordance with the formula prescribed inIsis Plumbing& Heating Co138 NLRB 716CONCLUSIONS OF LAWIRespondentisengagedin commerce within themeaning of Section 2(6) and (7) of the Act2Local No 416, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act3By promising to send the best workers and theirhusbands on an expense-paid trip to Chicago, a weekor 10 days before a Board conducted election, Respondent interfered with, restrained, and coerced employeesin the exercise of rights guaranteed them in Section7 and thereby violated Section 8(a)(1) of the Act4By promising employees hospitalization, life insurance, and a pension plan 2 days before the Board-conducted election of July 25, 1968, Respondent inter-feredwith, restrained, and coerced employees in theexercise of rights guaranteed them in Section 7 andthereby further violated Section 8(a)(1) of the Act5By promising automatic and merit raises to theemployees if the Union did not win the election,Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed themin Section 7 and thereby further violated Section 8(a)(l)of the Act6By the interrogation of employees as to their unionsympathies Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed2N I R B vWashingtonAluminum Co370 U S 9them in Section 7 and thereby further violated Section8(a)(1) of the Act7By suspending and ultimately discharging Rita Dev-aney for her manner in presenting an employee grievance, Respondent restrained and coerced employees inthe exercise of rights guaranteed them in Section 7and thereby further violated Section 8(a)(1) of the Act8The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act9Respondent did not violate the Act by refusingto allow an employee to change shiftsORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order, the Recommended Orderof the Trial Examiner, as herein modified, and herebyorders that the Respondent, G & S Metal ProductsCompany, Inc , Cleveland, Ohio, its officers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner's Recommended Order, as somodifiedIInsert the following as paragraph 1(c), the presentparagraph 1(c) being relettered 1(d)"(c) Discharging employees or otherwise discriminating in regard to their hire, tenure of employment, orany term or condition of employment, because theyhaveengaged inconcerted activities for the purposeof mutual aid or protection "2 Insert the following as paragraphs 2(a) and (b),the present paragraphs 2(a) and (b) being relettered2(c) and (d), respectively"(a) Offer to Rita Devaney immediate and full reinstatementto her former job, or, if her job no longerexists, to a substantially equivalentposition,withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss of pay suffered byreason of the discrimination against her in accordancewith the method set forth above in the section entitled`The Remedy ' ""(b) Preserve and, upon request, make available tothe Boardand its agents,for examination and copying,all payroll records, social security payment record, time-cards, personnel records and reports, and all otherrecords necessary or useful todeterminethe amountof backpay due under the terms of this RecommendedOrder "3Insert the following as the last two indented paragraphs of the noticeWE WILL NOTdischargeany of our employeesor discriminate in regard to their hire, tenure ofemployment, or any term or condition of employ-ment,because theyhave engagedin concerted activ-itiesfor the purpose of mutual aid or protectionWE WILL offer Rita Devaneyimmediate andfullreinstatementto her former job, or if herjob nolongerexists, to a substantially equivalentposition, without prejudice to her seniority or other G & S METAL PRODUCTS COMPANYrights and privileges,and we will make her wholefor any loss of pay suffered by reason of ourdiscrimination against her.,IT IS FURTHER ORDERED that those portions of thecomplaint as to which no violations have been foundare hereby dismissed.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN,TrialExaminer:Two points ofgeneral interest beyond the bounds of this case maybe noted.The firstand of basic and overdue consider-ation isthe validityof the distinction too frequentlyclaimed between language of the shop and that of thetraditional drawing room.There maybe no distinctionbetween some shops and some so-called drawing rooms.The test here is not my orthe Board'sconcept ofproprietyor the permissible,but whethertherewasan unlawful distinction or discriminationwithrespectto one employee.The secondpoint of general interest relates to theeffect of Section 10(b) of the NationalLaborRelationsAct, as amended(73 Stat.519).On the ground that"some relationship" (in the language of the cases) doesnot exist between the allegations of the complaint andthe language of the four charges filed, and that theyare not"closely related,"'Idismissed at the hearingthe allegations of independent violation of Section 8(a)(1)of the Act.Itwould appear that"a common thread,"arguedby the General Counsel in his interim appeal to theBoard from the 8(a)(1)dismissal,in the 8(a)(1)and(3) events alleged is not sufficient under Section 10(b)unless a relationship or the common character of theevents not cited in the charges filed can be discernedfrom the events which are cited.The relationship, wheth-er "close"ormerely "some,"should,itseemed tome, similarly be discernible if the purpose of Section10(b) is to be met.Beyond the identity of the RespondentCompany and the ChargingUnion,there does not appearto be any common thread or any relationship, closeor otherwise.The Boardgranted the General Counsel'srequestfor special permission to appeal,granted the appealon the record to that point,and the General Counsel'smemorandum,and reversed the Trial Examiner "onthe ground that the allegations of the charges aresufficiently related to those in the complaint to supportthe complaint."2To which ofthe four charges suchrelationship was found has not been declared. The Boardremanded the proceeding to me for further hearing.For the benefit of those who may seek to understandBoard procedure and interpretation of Section 10(b),itmay be noted that I explained in my erroneous dismiss-'North Country Motors; Ltd,133 NLRB 1479, 1480, citingN L.R BvPecheur Lozenge Co., Inc,209 F. 2d 393 (C A 2) While concernedwith Section 10(b), everyone involvedunderstandsthat a charge merelyserves toinitiate an investigation, etcRWe shall consider below the General Counsel's laterargumentthat the testimonyconcerninginterference in June should have beenreceived to show company animus113althat there is no reference in the charges to so-called independent violation of Section 8(a)(1) or interfer-ence, restraint, or coercion, and therefore no relationshipat allwhich I could recognize between the chargesand the 8(a)(1) allegations of the complaint-beyondthe printed reference to Section 8(a)(1) in the formsentitled, "Charge Against Employer" and, at the endof the significant portion of the forms, which readsin print "Basis of the Charge (Be specific as to facts,names, addresses, plants involved, dates, places, etc.)"and calls for insertion by the Charging Party of thefacts constituting the basis for the charge, the followingprinted sentence: "By the above and other acts, theabove-named employer has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act. "3Indeed, aside from these printed references to interfer-ence, the three charges filed in Case 8-CA-5300 onJanuary 13 and 23 and February 27, and served onJanuary 15 and 27 and March 3, respectively,allegeas their basis only discrimination against two employeeswho are not mentioned in the consolidated complaintand unlawful refusal to bargain, which is likewise notmentioned in the complaint. Those charges were notdismissed but were kept open although no complaintissuedwith respect to the claims therein described.In short, none of the items specifically cited in thethree charges in 8-CA-5300 has been alleged in theconsolidated complaint. But those charges, or one ofthem, have been retained as the vehicle to supportthe allegations of interference in July 1968." The soleapparent5 reason for consolidating these cases for hearingwas reflected in the inclusion of the complaint'sallega-tions of interference which, aside from their relationshipto any of the charges, could not because of the 6-month limitation be alleged under the fourth charge,which alleges discrimination against employee DevaneyinCase 8-CA-5345 and is dated February 10, 1969.That discrimination and several instances of interferenceon July 15 and 23 and one on October 30, 1968, arealleged in the complaint.The function of the charge being to set in motionthe Board's machinery in order to ascertain whetherornotacomplaint should issue, the charges in9This has been referred to through the years as "derivative8(a)(1)"as distinguished from "independent 8(a)(1)," the latter now determinedto be sufficiently related to the charges herein4This is not intended to leave the Board "not satisfied with thepresentation of the case"in this Decision, but to present facts andconsiderations which were not presented to the Board on the interimappeal and have not been since This more complete review of thefacts presented to it for the first time might well lead to the conclusionthat the entire matter might be reexaminedWe shall note below that,aside from any question of relationship,some strain is necessary tofind that some of the alleged violations in July occurred within 6months of the date of the filing and service of even the first chargein the earlier proceeding.5That the older charges were not being relied on or being furtherinvestigated is suggestedby thefact that the single allegation of dischargein the consolidated complaint did not flow from investigation of thoseolder charges, which could have supported it (a new charge was notnecessary),but stemmed from the charge filed in the new proceedingon February 10 114DECISIONSOF NATIONALLABOR RELATIONS BOARD8-CA-5300 apparently did not themselves prompt actionto a decisionto issuea complaint related to or basedon them. ' With, the filing of the 8-CA-5345 charge,we now have a claim that the otherwise 10(b)-barredconduct was related to the violation cited in one ormore of the charges filed-although neither on theirface nor from the testimony is it clear that the allegationsof violation "on or about July 15, 1968," relate toeventswithin 6 months of the filing and service ofthe first charge.The dismissal at the trial, thereafter reversed, wasof the allegations of interference in July.5 That in Octo-ber, although not alleged as discriminatory, could proper-lybe found, if sustained, to be violative of Section8(a) (3), and it occurred less than 6 months prior tothe filing of the 8-CA-5345 charge.7Relationship is necessary presumably to apprise arespondent, not of details of the actual violations tobe alleged, but of the general nature of the investigationto be made and the allegations which may follow sothat he may have at least a very rough idea, but anidea, of what he-may face.It istrue, as the GeneralCounsel pointed out, that it is the complaint whichserves notice of the particular conduct alleged to beviolative. Until the Board declared differently, I thoughtthat the charges here bore no relation, particular orgeneral,to the allegations of independent interferencesince they referred to violations of different sectionsof the Act, only one of which was thereafteralleged;and as to that one the charge was not timely for theindependent interference now urged. It was with thisinmind that I stated, in dismissing the allegations ofindependent 8(a)(1) violation, that I could think ofno situation in which a complaint alleging interferencecould to any greater extent transcend and indeed beunrelated to the charge. I have since been and willbe hereafter guided by the Board's decision on theinterim appeal.Unless I misunderstand (the facts and reasons havehere been detailed as they could not be when the issuearose at the trial and as they were not in theinterimappeal),allegationsof violative interference are deemedrelated and sufficiently supported by the form's printedreference to interference,restraint,and coercion by"the above and other acts," whatever other referencethere may or may not be in the charge.The consolidated complaint (issued February 28, 1969;charges filed in 8-CA-5300 on January 13 and 23 andFebruary 27, and in 8-CA-5345 on February 10, 1969),as amended,allegesthat the Company has violatedSection 8(a) (3) of the National Labor Relations Act,as amended (73 Stat. 519), by suspending Rita Devaneyfor 3 daysbeginningFebruary 3, 1969, and dischargingher on February 7 because of her union and otherprotected concerted activities; and Section 8(a) (1) of6Dismissing an allegation of discriminatory suspension,the BoardinGeneral Electric Company, Automatic Blanket Plant,155NLRB1365, 1368, noted the remoteness of interference 10 months beforewhich had been cited to show union animus.The complaint itself thus provided notice within the statutory periodthe Act by said acts and by interrogation, threat, andpromises on or about July 15, 1968, promises on orabout July 23, and a refusal in or about the third weekinAugust to allow an employee to change shifts. Theallegations of violation are denied; the suspension anddischarge are admitted; but it is claimed'that they werefor just cause.The case was tried before me at Cleveland, Ohio,on May 8 and June 10, 1969.Upon the entire record in the case and from myobservation of the witnesses I make the following:FINDINGS OF FACT (WITHREASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESSAND THE LABORORGANIZATION INVOLVEDThe facts concerrling the Company's status as anOhio corporation, the nature and extent of its business,and its engagement in commerce within the meaningof the Act are admitted; I find and conclude accordingly.Ialso find and conclude that, as admitted, the Unionis a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. TheAlleged Independent Violation of Section 8(a) (1)Devaney testified that a week or 10 days beforea Board-conducted election on July 25 involving" theUAW, Schwartz,the Company'spresident,called herinto his office and, while explaining that he would beguilty of bribery were he to grant any benefits at thattime,promised to send the best workers and their hus-bands on an expense-paid trip to Chicago. McCarty,who was discharged on February 28, 1969, testifiedthat about the second week in July Schwartz calledher to his office,suggested the possibility of a tripto Chicago for several of -the girls,and asked her topersuade them to follow his thinking. (McCarty withdrewher earlier statement that it was at a meeting of allof the employees at least a week before July 23 thatSchwartz spoke of the Chicago trip.)According to Brady,stillemployed by the Company,itwas at a meetingon July 23 (this brings us clearly within the 6-monthperiod;Brady was the General Counsel's last witness)that Schwartz spoke of taking some employees to Chica-go.Such variances as to dates and whether or not itwas at a meeting scarcely-enhance this testimony. ButSchwartz told us, in the phrase so many times employed,that a week or 10 days before July 25, with severalsupervisors and employees in the office,he spoke ofa hope to send supervisors and then of "some typeof policy[to be] set up"for trips to Chicago to showthe employees what competitors are doing.There isno sufficient explanation for such dangling of benefitsin futuroat a time when a representation election wasat hand.I find and conclude that Schwartz was campaign-ing with benefits in violation of Section 8(a)(1). G & S METAL PRODUCTS COMPANYIhave here assumed the timeliness of the chargesfiled, the first as alleged on January 15. With one refer-ence to the second week of July and the allegationof "on or about July 15," one must but can strainto find that this interference occurred within 6 monthsof the date of the filing of the earliest charge. If ithas not been pointed out which of the charges is relatedto the allegations of interference, we do have at leastsome references to dates, references which can beemphasized for a finding that this July 1968 interferenceoccurred within 6 months of the service of the earliestcharge. I feel compelled by the circumstances to dateto engage in this lesser exertion for a finding that,ifthe charges sufficiently relate to the allegations ofinterference,then the first of those charges so relatesand was timely served, the General Counsel havingthus sustained his burden despite the indefiniteness con-cerning essential dates. I would not (and would notbe called upon to) make such a finding, nor wouldIhesitate now to recommend that it be reversed, hadmy earlierdismissalnot been reversed.McCarty testified further that at a meeting withemployees placed by the General Counsel at "abouta week or so before the election;" Schwartz warnedthat,with the UAW in, the night shift would be closeddown because Foreman Porchia could not work bothshifts.According to Devaney this, including his inabilityto work both shifts, had been said to her by Porchiaabout July 1, and then by Schwartz to her personally,not in a meeting,about July 9 or 10. The connectionbetween the UAW and Porchia's inability to work bothshifts is nowhere explained. I credit Schwartz' testimonythat there were several discussions concerning the absen-tee rates on the night shift and its effect on quality,without reference to or threat with respect to the Union.(Brady placed such a threat at the meeting a day ortwo before July 25. She also told us that, althoughthe UAW lostthe election,the night shift was discontin-ued the following month.)Her recollection refreshed, Devaney testified that inher conversation with Schwartz a week or 10 daysbefore July 25, she asked him about the automaticraisewhich the employees were supposed to get inJune; and that he replied, as noted above, that hecould not grant that lest the Union charge him withbribery.Other and more reliable testimony was received onthis point.McCarty's sister, Tomallo, no longer in theCompany's employ, testified that at a meeting 2 or3days before July 25 Schwartz told the employeesthat they would be getting a substantial raise and that,while he could not quote the amount, they knew whatitwould be. Whether or not there was a policy ofincreasesabout January and July of each year, Tomallowas employed during three such dates and receivedthree increases although she denied that the secondwas 6 months after the first.Brady told us that at thesame meetingabout July23 Schwartz promised that, among the changes to bemade if the UAW did not get in, there would be raisestwice a year and merit increases. Brady had herself115received an increase after she asked for one laterin 1967, the year in which she was employed, andthen again in July 1968. She did not receive an increasein January 1969. Townes, employed between August1967 and January 9, 1969, asked for and received a5-cent increase after 3 months,another a month later,and thereafter(date not given)a 20-cent increase. Ifthis did not follow even "roughly" a July-January pat-tern, the explanation that she had a very poor attendancerecord does not explain both the absence of regularityin the increases and yet,the granting thereof.The sum total of the evidence received with respectto increases granted does not support Schwartz'testimo-ny (although the latter is bolstered by Devaney's testimo-ny, were that relied on, that she asked him concerningthe automatic increase, and also that Porchia had toldher of a policy to grant semiannual increases) that ithas been the Company's policy for 4 or 5 years togive raises "roughly" at the beginning of July andJanuary of each year; that it has "not been an automatic"but something which they "follow through"; and thatin addition there are merit raises. In any event, Schwartzwas not here reminding the employees of existing favora-ble aspects concerning wage increases. He promisedincreases if the UAW were voted down and in anyevent made promises immediately before the election,inviolationof the Act;Iso find and conclude. Itwould add little to consider Schwartz' promise, inresponse to employee Versey's request for more vacationpay, to "make it up to" her after it all blew over,in a few weeks.Devaney testified further that, in her private conversa-tionwith Schwartz a week or 10 days before July25, he told her that the Company was in the processof getting hospitalization,life insurance,and a pensionplan "but they couldn'tget it right then because ofthe union." She also told us that Schwartz spoke ofinsurance to all of the employees at a meeting aboutJuly 23,explainingthat he could not do anything aboutit "until after the union was settled."Several employees testified that at the employee meet-ing on July 23 Schwartz introduced two insurance repre-sentatives who spoke of a life insurance and pensionplan and a group hospitalization program already inbeing. The employees had never before heard of eitheror received any material concerning them. Althoughquite unreliable with respect to the date as she placeditbefore her vacation in early July, Versey, Devaney'ssister, testified that she was called into the office whereSchwartz spoke to her concerning insurance and thepension plan allegedly discussed at a meeting the daybefore, when she had been absent. In any event thiswas after the commencementof the UAW's organization-al campaign and the filing of the petition on June 28.I credit this testimony in the face of Schwartz' clearlyuncertain testimony that he had distributed a pensionplan booklet before July 1. I find and conclude thatSchwartz on July 23 unlawfully promised hospitalizationand a life insurance and pension plan. The allegationof promise of a credit union is not supported. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDVersey testified that a day or two before the election,at a meeting attended by Foremen Hyde and Porchiaand the employees, Hyde asked whether she could doanything to prove that the Company would come throughwith its promises; Roberts, no longer at the Company,asked for $2 an hour and an increase in 6 months;and Hyde replied, "Shake on it," and they shook hands.Townes testified that about July 15 (again we have"on or about July 15, 1968," when that is the criticaldate)Hyde asked her how she felt about the UAWand promised that, if the Company ,won, Townes wouldget a raise and; a party. I find and conclude that thepromise was unlawful' and in context that the interroga-tion was also. Hyde was asked only about and deniedthat she had promised Townes a salary increase.McCarty testified that about the third week in August,when she complained about her job on the day shiftafter the night shift had been abolished, Foreman Bern-stein replied that he had told her that she "shouldhave stayed with the Company." This does not supportthe allegation of refusal to allow Townes to changeshifts.A possibly violative statement attributed to Bern-steinwas neither alleged nor litigated. Bernstein didnot testify.B.The Alleged Violation of Section 8(a)(3)Union activity commenced about December 17, 1968,when two representatives of the Union" met with Deva-ney, Versey, and Tomallo at the home of Devaney'sbabysitter.10 The three girls asked for and received unioncards which they and McCarty and Brady distributedat the plant. Devaney testified that she distributed cardsin the restroom.A week or two after the first meeting, one of theunion representatives met with Devaney and Verseyat the latter's home, and Devaney gave him 47 signedcards. He gave Devaney and Versey "25 or 50" morecards, which they took into the plant and gave to girlswho were interested in signing for a union. Apparently15 or 20 cards were now signed, they were collected,at her home.'1Whatever the extent of Devaney's participation, innone of this is there any indication of company knowl-edge thereof. Nor is there warrant for inferring suchknowledge on the basis of the small plant rule.12 Indeed,Devaney on February 4 attributed her suspension, ofwhich more below, to the fact that she had gone intothe office the day before (no reference there to concerted8A separate allegation and finding with respect to the party arequite unnecessary8Now the Teamsters, the Charging Union hereinWe recall thatthe earlier references were to the UAW10Why atherbabysitter's house and what, if any, relationship shehad with any of the employees, we do not know Versey later testifiedconcerningthe meetingsat the babysitter's house11The signed cards were not produced at the trial. There is noclaim ofmajority or refusal to bargain. There were 76 eligible votersin the July election.12CfSaxon Paint Stores, Inc ,160 NLRB 1757, 1760, where therewere 70 eligible votersactivity even at that time) and to "what happened inJuly."While Devaney's conclusion is not controlling,her concerted activity on behalf of the Union certainlydid not loom in her own mind as a possible causefor the action against her. In the earlier UAW campaignher activity consisted of signing a union card.On the issue of company knowledge of union activity,McCarty, in her conversation with Bernstein, notedabove, told him that she had voted for the UAW inJuly. As she put it, "Everbody knew about it." McCartyalso testified that in December she got employees tosign union cards and gave them to Devaney. BecauseI do not know what claims may be made in this connec-tion (I was favored with neither briefs nor oral argument),I would point out that I have not forgotten the testimony,noted above, that Schwartz called Devaney into hisoffice in July; he also, called in McCarty. There is noclaim of discrimination in connection with, McCarty'stermination.The testimony concerning Devaney's union activitiesdoes not support the claim that they prompted or wereconsidered in action taken against her. Nor do thefindings of interference, above, indicate special attentiontoDevaney by the . Company in that connection orknowledge of her union activity as distinguished fromunion activity generally on behalf of the UAW at thatearlier period.Not related to cards or union activity,but,to the question of concerted activity and the issueof discrimination, are certain events on February 3,which we shall now consider.Just after punching out on. February 3, Devaney wasoutside the plant and on the way 'to her, car "whenTomallo told her that her (Devaney's),coat was 'cut.The coat was new, and' it now showed a 12-inch cutthrough the outside material and the lining above theright pocket,, and a 4-inch cut immediately, behind thefirst. (Employees" coats were hung 'in'two large open-closets.)Devaney immediately returned to the plant and ranintoher foreman Porchia, who was himself on theway to the office with several other employees. Devaneytestified that she asked him, "what' in the hell wasgoing on," and that he replied that he was going tofind out.We now pick up Brady. She testified that on January27, exactly I week earlier, she was in line to punchout when a girl told her that her (Brady's) coat wascut.Brady spoke :o Porchia about it, and he said thathe would check in the front office for her. Two or,three days later she 'asked Porchia about it, and hetold her to talk to Gould, the Company's vice president.She spoke with Gould but, hearing nothing further,again approached Porchia. In the meantime two othergirls' coats had been cut,13 and Porchia was asked toarrange an appointment with Schwartz to see if hecould do something about it. Porchia arranged an appoint-18Coat slashing had begun about a month before. We have no evidenceof action concerning it by management or employees prior to thatherein described G & S METAL PRODUCTS COMPANYment for all three, and they were now, about 4:30on February 3, on their way to Schwartz' office.Unlike these others, who had first taken it up ata lower level, Devaney immediately went to the top.This is not noted by way of criticism; but it indicatesthat her attitude was different from that of other employ-ee s.Brady told us that in the outer office Devaney askedPorchia, "What the hell is this for?" and that "hetried to quiet her down some."At this' point we return to Devaney's testimony. Shetold us that as the group got to the outer office, sheasked Gould, as she had Porchia, "what the hell wasgoing on." 'He told her to be quiet, that Schwartzwas on the telephone in the inner office.Presumably to show that her language was not unusualin that environment, and quite acceptable, Devaneytold us that Gould had on one' occasion in December1968 cursed in the shop. (She first placed this in theshop office.) This was not denied by Gould, with respectto whom we received only a stipulation that he wouldtestify as did Porchia and Hyde concerning the eventsof February 3. It is clear from Devaney's testimonythat Gould did not reply to her in kind.Devaney's testimony of cursing by supervisors (noneisattributed to other employees) was not corroborated.To the extent that they were questioned concerningthis,theGeneralCounsel'switnesses, in differentdegrees, testified only to Devaney's obscenities.While Gould allegedly spoke so only once, Devaneyattributed many14 such transgressions to Porchia betweenOctober 1968 and February 1969., She cited one occasionwhen he employed a particularly foul phrase, and toldus that she heardsimilar language:from. Porchia' atvarious times. Porchia denied the two specific instancescited,by Devaney, and that he ever- used suchlanguage.Scarcely corroborative of Devaney's testimony is Bra-dy's statement that Porchia did on one occasion usean obscentiy attributed to him by Devaney; she laterdeclared that she could not remember whether or nothe had said that.Continuing with the events of February 3, Devaneytestified that she and three other employees, with Porchi-a,Hyde, and Gould, now went into Schwartz' office.Devaney continued, "He looked at all of us, he lookedatme,and he stared at me." (For this last, we haveneither reason nor explanation from Devaney.) Devaneythereupon told Schwartz that she "was mad, [she] wasGod damn good and mad." Schwartz replied that hehad just gotten through talking to the Labor Board,and he was mad too. (No one elsementionedthe Board,and we are left to wonder about Schwartz' provocation.At any rate his reply to Devaney'was mild.) The threegirls now spoke up in turn, and decently, in contrastwith Devaney's attitude, asking Schwartz to reimbursethem for their damaged coats. To each, Schwartz repliedthat he could not,'his hands were tied.' '11The General Counsel seems not to have expected reference tomore than one "incident " It was seemingly a recently acquired habitof Porchia's117Stillaccording to Devaney, Schwartz continued bytelling her that his door had always been open to her,that she could come in at any time to see him andtalk to him; and that she replied that if he had livedup to the promises that he had made to thegirls inJuly, none of them would have had to go to his 'office.This last was neither corroborated nor denied. It hadno connection with anything else that had been said,and certainly had nothing to' do with the slashing ofthe coats. It was wholly extraneous and a too-pat injec-tion,which I do, not credit, to show bitterness andsome connection with the earlier activities. Schwartzallegedly then threw his hands in the air and turnedaround; and Brady told him that if he could not speakto the girls civilly, they would leave. Again, none ofthis lastwas mentioned by any one else, and thereisno antecedent for Brady's reference, as testified byDevaney, to lack of civility. Devaney's account of thevisit ended with Schwartz' question as he looked ather, "What do you expect, whenever I have to havea girl walk into, my office with a glare in her eye?"And her own question, "Didn't I have a right to havea glare in my eye?".The facts to this point can now be weighed to deter-mine whether Devaney wasengaged inconcerted activi-ty.As they approached and entered the office and thenspoke with Schwartz, not only was each of the girlsconcerned only withand complainingconcerning herown personal loss but, if there were any discussionof the situation between Devaney and the others, thereis no evidence concerning it. With an appointment madefor. them to see Schwartz,itisnot clear that eventhe other three were acting in concert. There is nota bit of evidence that Devaney sought to enlist thesupport of her fellow employees or that they soughthers.Clearly,Devaney had alone decided to go tothe office, and was on: her way there without supportor joint action by any, other employee. Just as clearly,the three others were on their way without discussionwith Devaney and without reference to what, if anything,she might do.15 Without agreement among themselves,each served as spokesman for herself alone; each protest-ed the loss to herself.Acting for herself alone and on her own throughout,Devaney neither organized nor participated in concertedactivities.The others had an appointment because ofwhat had occurred several daysearlier.Itdoes notappear that Devaney even knew of this conferenceto be held. Her own coat now slashed, she made herway to Schwartz' office, breathing fire and brimstoneon the way, in the outer office, and in his office. Thesimultaneity of the protests stems from the fact thatallquitwork at the sametime,and at thesame timewent to voice a protest; the others because of whathad occurred some days before, Devaney because shewas taking immediate and direct action. This did notconvert individual action into concerted activity. Deva-ney's invective throughout was centered on her own11Cf.Hugh H Wilson Corporation vN.L.R.B , 414 F 2d 1345(C A. 3, 1969) 118'DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances."She was not spokesman for the otherseven if more vigorous. Devaney was not recognizedas a "leader" at thistime(nor apparently at any other)even when the question was put directly to Brady.We are not called upon to determine whether, hadDevaney beenengaged inconcerted activities, she wouldthereby have been immunized against company actionor exculpated from the consequences of her subsequentacts.Aside from the absence of concerted activity,we must consider whether the action taken against Deva-ney was discriminatory or a pretext presumably prompt-ed by the nonexistent concerted activity. We continuenow with further testimony concerning February 3 andthe decision that the action taken against Devaney wasnot so unreasonable as to indicate that the Companysought and found a pretext for taking such action.According to Brady, when the group enteredSchwartz' office, he asked Devaney why she wasglaringathim, and she replied that he would glare too hadhis coat been cut. Schwartz now "cursed one time"and said that "he was tired [of this] goddamned mess."When Brady charged him with being angry becausethey came into his office about their coats, he askedwhat shesuggestedbe done about the coats, and saidthat perhaps the Company would buy a large lockerand lock the coats up until 4:30. It dows not appearthat Schwartz referred to concerted activity when hespoke of the "mess."Having noted that Gould did not reply in kind toDevaney's remarks (nor did Prochia), we can furtherrecognize from Devaney's own testimony that Schwartzdid not join her in the gutter. This supports Porchia'stestimony, in his description below of the events inSchwartz' office, that he had never otherwise heardprofanity there.Nor is it to be held, because he replied that ' healso was angry, but did not in her presence take actionagainst Devaney, that Schwartz thereby condoned herlanguage.The immediate suspension of which she wasnotified on her return to work was sufficiently prompt.We recall that the meeting in Schwartz' office tookplace afterhours on February 3. When Devaney wentto the timecard rack the nextmorning,Porchia calledher into the office and told her that she was suspendedfor 3 days because of her foul and abusivelanguage"when coming into" the main office. At the same timehe handed her a notice to that effect. Hyde and Roseman,the personnel supervisor, were present. Pointing herfinger at the other three, Devaney said that "they wereall liars" if they denied that her layoff was for "goinginto the main office to talk to . . . Schwartz, andfor what had happened in July."Devaney thus combined "what had happened inJuly"" with her going into the office as the reason" The facts in"this connection can be contrasted with those inElectro-mec Design and Development Company, Inc ,168NLRB 763, wheredetails concerning the extent of concerted activity were importantlyin issue'CfN L R.B v Kay Electronics, Inc.,410 F.2d 499 (C.A. 8),where the court noted "the remoteness" of the date of dischargeless than 2 months after the employee's clearly recognizedunionactivityfor her layoff. But we have seen that what happenedin July was not unique with or concentrated in Devaney.Nor was she the only one who now went to the office.Neither did events in July immunize Devaney or anyother employee against responsibility for actions in Feb-ruary. If Devaney still nurtured a grievance over whathad occured 6 or 7 months before, there is no evidencethat anyone else did; and her February actions arenot to be condoned because she recalled and connectedthem with earlier events. The issue is whether the Com-pany in fact suspended Devaney because of her fouland abusivelanguage andwhether it was justified indoing so. Her remarks on February 4, after she wasnotified that she had been suspended, that Roseman,Hyde, and Porchia were "all liars" and as she "then. . . turned around and.told" Porchia, "I willbe back in three days," provided additional backgroundand provocation for later action.Having found that thesuspensionwas warranted andlawful, I would not overlook the testimony by Porchia,Hyde, and Schwartz, which I credit and which attributeseven worse language to Devaney. Porchia testified thatas he was on his way to the office with the threeother employees, Devaney came in from outside andgreeted him with a scatological profanity and a referenceto the canine ancestry of whoever had cut her coat.Attempts were made to "calm her down," but sheused profanity throughout the conversationor meeting;Schwartz did not. Porchia testified further that noneof the girls used profanity in the plant.Hyde testified that on the way to the office withthe others on February 3 she heard Devaney screaming"all kinds of language" which a man would not use.Hyde did confirm one of the expressions which Porchialater attributed to Devaney.Schwartz' version is that he had issued a' notice''that any one caught 'slashing a coat would be criminally'prosecuted, and that a conference had been set upfor some of the girls; that Devaney rushed in, glared,and directed a tirade at him, and that he "glared rightback" and told her that he "wouldn't stand for thatanymore."We recall Devaney's testimony thatSchwartz remarkedon her glaringat him. The wordis apt according to my observation. Despite his testimonyconcerning her tirade, Schwartz later agreed that "inthe office at, that time she didn't use any abusive lan-guage." If the suspension notice be taken literally asreferring to Devaney's language"When coming into"the main office, and not while she actually confrontedSchwartz,itisconsistentwith his own recollectionthat she did not use abusivelanguage inthe office.The testimony by the other witnesses, including Deva-ney, in this respect is more complete and more reliable.Her propensityisclear:among other things, she toldSchwartz, as she put it, she "was mad . . . Goddamn good and mad. . . ." Certainly Porchia and otherThe latter was the basis for the employer'sallegeddiscrimination inthat case, and thus the much stronger counterpart of the earlier interfer-ence which is pointed to in the instantcase as suggestingand supportingdiscrimination in February G & S METAL PRODUCTS COMPANYsupervisors had heard Devaney on the way to the offices,in the outer office, and in Schwartz' office. After thefour employees left, a meeting.was held "concerning"Devaney's conduct, and the 3-day suspension was issuedbecause, as Schwartz now put it, of the "abusive lan-guage used in the office."While the decision to suspend Devaney was reachedafter consultation, Porchia had the authority to effectit,and the burden of performance was his as it washe who supervised her and was in immediate controland responsibility.He of course had heard Devaneyinboth offices and on the way there. Nor was thenotice handed to Devaney on the morning of February4 unclear or misleading as far as she was concerned.Ifwe can assess and grade filth, Devaney in hertestimony concerning her own language and in her insou-ciant recital of what she had allegedly heard from Porchiaand Gould, used the vilest and filthiest in any compila-tion.Slashing of a new1' coat is certainly provocative.Our concern is with the extent to, which Devaney wasprovoked and her reaction and the Company's. Herewe have not been left to our own evaluation of herattitude and language; the reaction of each of the threeotherswhose coats were cut itself emphasizes theextreme, unwarranted, and insubordinate nature of Deva-ney's.To excuse her conduct and to show that theCompany's reaction was unreasonable and discriminato-ry,Devaney attempted to picture the atmosphere asone in which attitude and language like hers are common.In this her testimony is markedly different from thatof other witnesses on both sides.While we are not limited by the evaluation madeby Devaney or the Charging Union, my own appraisalof the situation apparently mirrors theirs. The suspensionoccurred on February 4 and the discharge on Februaryworkday, February 10, makes no reference to the suspen-sion.While the complaint and the General Counselleave no pebble unturned, a decent regard for the factsmight have made unnecessary part, if not all, of thislitigation.In due course and as -she had threatened, Devaneyreturned to work on February 7. Her attention nowdirected to that afternoon, she testified that she andanother girl were returning-from the washroom' whenSchwartz and Gould caught up and passed them. Deva-ney concluded her recital of this, the only incidentbefore the end of the day, with her testimony: "Harry-[Schwartz] turned around and laughed at me and Iturned around to Wanda and I told Wanda, somethingwas up." 19" The relevance not apparent at the time, I struck Devaney's statementthat one of the other girls was now wearing a new coat I reinstatethat testimony It was thereafter adopted by Devaney .'BOf no greater significance is another item to which Devaney'sattention was now directed She had difficulty in starting her car ontheCompany's parking lot, and as she and three other girls werestruggling with the battery, Roseman and two attorneys for the Companyallegedly "pointed their finger" at her (only) and laughed I creditthe denials and the explanation offered Here is further manifestation119February 7 was payday and, as Devaney stood inline to receive her check from Porchia and to punchout, he handed her two checks and an envelope. Presum-ably, one check was for the last full workweek andthe other up to and including February 7. The envelopecontained a notice which read: "You are hereby notifiedthat you are fired from G & S Metal Products Company.Your attitude is the same as it was, when you weresuspended."Devaney (supported by her sister) testified that, whenshe asked what it meant, Porchia shrugged his shouldersand admitted that he did not have anything to do withit,saying "I have got a job to do and I had to doit."Questioned concerning this on cross-examination,Porchia denied it. I credit his denial. He testified thatDevaney had had "a pleasant attitude" prior to hersuspension; but that when she returned on February7 she stared and looked "mad," Devaney did not contra-dict this; she testified only that there had been, noswearing that day. Porchia told us further that he stayedaway from her that day because he did not want toget involved with her; unable to express himself butobviously indicating that she had disturbed him, Porchiatestified that she was "arrogant" on February 7, andthat she "kept to herself, which was unusual"; andhe concluded that she should be discharged and recom-mended it. McCarty apparently noticed improvementinDevaney's attitude or conduct as she testified thatDevaney "went out of her way to be nice that day."This was evidently not communicated to Porchia..It has been found that the Company had no knowledgein February of union or other protected concerted activi-ty by Devaney; that she was not engaged in concertedactivity during the events of February 3; and that shewas suspended for adequate cause. When we superim=pose on this, her ugly remarks to the personnel supervisorand the two foremen on the morning of February 4and then her belligerent parting shot to Porchia, it is,understandable that little more was needed to warrantdischarge. Her attitude on her return provided sufficientand valid cause.Although Devaney's words and manner in and outsidethe office on February 3 would leave their imprint,this is not a case of second punishment for her February3 conduct. The Company does not seek to justify thedischarge on that ground; but it must be recognized.With the reason for discharge not more directly spelledout,we need not speculate on possible conclusionshad Devaney's unionactivities and company knowledgethereof been shown.As we consider Devaney's discharge, we must notethat, if the Company's reaction toward, her attitude,which the discharge notice described as the same aswhen she had been suspended, be deemed to be harsh,we still have no more evidence of discriminatory purposethan existed on February 4, with no intervening eventsto suggest additional concerted activities, further compa-ny knowledge, or discriminatory intent or basis therefor.of a persecution complex and more filthy language, which I neednot detail 120DECISIONS'OF NATIONALLABOR RELATIONS BOARDThe specialized meaning which the word, "attitude"has acquired in connection with concerted activitiesisnot '..necessarily that recognized by a foreman20 ora businessman who is concerned by such factors asresponsiveness, insubordination, abusiveness, lack ofcooperation (again in no invidioussense), etc.If Porchia or other company representatives did notuse the word, Devaney's manner and language on Febru-ary 3 had been obnoxious. That was her "attitude"at that time; and it continued so on February' 7 evenifthe notice now' handed to her -employed a wordwhich is looked on' with suspicion. While I observedPorchia's reaction and demeanor, I will not attemptto describe for him what he did not detail on the record.Devaney's manner or attitude on February 7.21 Sharingthe now supercharged atmosphere, and to avoid it, Porc-hia recommended her discharge.Itwould not strengthen the General Counsel's positionto argue that, if it did not on February 3 appear necessaryto discharge Devaney, such action on February 7 indi-cates discriminatory intent. First, we may not ignorethe evidence of Devaney's manner, or attitude on thelatter date.An employer may hope, that discipline forconduct on one day will be succeeded by a happierrelationship; but when the hope proves unjustified, itisnot unreasonable and certainly not discriminatoryto eliminate the t5oublesome cause and avoid repetition.Further, it may be argued that, so far from' indicatingdiscriminatory intent, 'the lesser punishment first metedout indicates a desire to avoid the greater; and thereforethe absence of discriminatoryintent.Ido not draweither of these contrary conclusions from the mere factthat the discipline here was dual.'The testimony takenas a whole points the way.Having made credibility findings, I should furthernote Devaney's demeanor on the stand, which in thiscase was unmistakable and most eloquent. The legalprinciples which govern this case are few and simple.The problem has been to establish the facts and todiscern reason or motive. Observation of the witnesses,allof the General Counsel's as well as those for theCompany,' has to an unusual extent aided in findingthe answer. Consistently seeking to avoid comment con-cerning demeanor, and having succeeded with few excep-tions, I must in this case detail my observations sincethey support the testimony and are basic to determinationof'the issues before us.How Devaney felt as she testified, I do not attemptto divine. But angry, and combative she appeared tobe.Whether she was aroused by the incidents concerningwhich she testified or by her recollection of them, orwhether she is generally at or near that level, I. notedno detumescence in her attitude. If Porchia could notadequately express himself with respect to Devaney'sR0Porchia repeatedly referred to Devaney's attitude in. connectionwith her appearance or physical aspect11If there be an inclination not'to accept as valid Porchia's reaction,to'Devaney's attitude on February 7, there is still no sufficient basis'for finding unlawful discrimination.attitude and This own reaction beyond saying that shewas unpleasant and looked angry'22 I can fully under-stand, having observed Devaney on the stand.To attempt to describe Devaney's appearance andapparent attitude23 when she seemed to be displeasedyet not vocal, would be unkind in the extreme. Sufficeit to say that she was combative, unfriendly, even minato-ry in appearance, and certainly provocative. As herlanguage had been, so was her manner, peccant. Ifa poor or even naughty wordl were used in the February7 notice and if Porchia or any other witness calledby the Company lacked finesse and was not trainedin the niceties of our specialized terms, violation bydiscrimination has not been shown.Even, on the witness stand Devaney exhibited nosqueamishness or reluctance in repeating obscenitieswhich she and others had allegedly used. One neednot expect squeamishness from Devaney as she testifiedparticularly towhat Porchia had allegedly said. Butifdemeanor means anything, the ease, freedom, andlack of hesitancy which characterized her own utterancesor repetition confirmed the defense that she used fouland abusive language, and was disciplined therefor.While the concept bf personal abrasiveness frequentlysuggests a longstanding attitude and reaction, the obnoxi-ous quality and effect here appear to have manifestedthemselves first on February 3 and on Devaney's returnon February 7. Her attitude and its effect are clearand can be appreciated. Indecently outspoken on Febru-ably at the hearing. One could feel most uncomfortablefaced by such an attitude or conduct; and one canunderstand that Porchia did.-Nor Was 'thi's on 'February 7 a 'form' of 'concertedactivity:Devaney' was, as before, resentful, and shewas not making common cause with others in'her resent-testimony emerges a picture of an orderly, if not altogeth-er satisfactory, environment disturbed by a sudden per-sdnal revolt.Porchia 'was not evasive in attempting to explainwhy he discharged Devaney. My impression is thata clash,bf personalities (not clearly defined, but apparent-lywith respect to taste and authority) had developedbeen 'instructed to describe it as such. But were thisdenominated as "no reason," the fact remains thatno discriminatory reason has been shown. If Porchiacould not declaim that Devaney's silence was "the most22Where others agreed that Devaney glared at Schwartz, Porchiatestified that she "stared " He told us that the men under him donot curse: they "are veryintelligent along that line "13The word is not forbidden even 'if it all too frequently in othercases represents a discriminatory evaluation of an employee's protectedconcerted activityAs no abracadabra must be recited ere a findingof discrimination can be made, so is no such finding to be basedon use of a term which is.often highly suggestive but here explainedand quite understandable In too many cases "attitude"refers to knownand recognized protected concerted activityHere the reference isexplicitly toDevaney's attitude on February 3, and we recall that,not engaged in concerted activity,she was at that time foul-mouthedand belligerent,and was on that account suspended G'& S METAL PRODUCTS COMPANYperfect expression of scorn," Devaney's observed man-ner was sufficiently indicative, and he reacted to it.Whatever the tendency to allow for "animal exuber-ance" so-called (in the absence of oral arguments andbriefs, but with other cases in mind, this is anticipatory24as it must also be with respect to analysis on review),the setting, typified by the . other employees and bytheCompany's representatives who appeared at thehearing, is not one of exuberance. Nor am I unawareof the holdings which refer to"part of the give andtake relationship between employees and supervisors.. . .1121 Even more to the point is the quiet dignity(I use both words carefully and literally) which Porchiadisplayed.We have seen that neither Schwartz' promises ofgeneral benefits some 6 months before nor any knowledgeof concerted activities, by Devaney will support a findingof discrimination by Schwartz. As we consider Porchia'srole, no question has been raised concerning histauthorityto suspend or discharge or affectively so to recommend.Nor does it appear, whatever the' Company's animus,that Porchia ever opposed unionization or interfered,as did Foreman Hyde, with any protected activity. Porc-hia's action and the Company's on his recommendationwere not based on Devaney's concerted activity; norwas it their reaction (not otherwise indicated) to anysuch activity.,With respect to her language, manner, or attitude,the issue is not Devaney's judgment or taste, or lackof them. A decision with 'respect to these we musthopefully leave to her. Thus her opinion of what isproper or allowable in the shop or the, office is,- ifrelevant, certainly not determinative. The issue is wheth-er Schwartz and, other supervisors used i or permitted,accepted,,.or condoned such language in the plant oraddressed to themselves particularly and thus discrimi-nated when they refused to, accept,Devaney's., In thecomplete absence. of evidence that, they did; in thecalm and decent air which Schwartz and the others2esuggested as I observed them and as the transcriptitself indicates, there is no proof of discrimination inDevaney's discharge.We cannot, even were we inclined to descend intothe gutter, censure the Company's refusal to acceptDevaney's language and continued combativeness inboth word and manner. Indeed, reference to "animalexuberance" is self-reflecting; and to censure Schwartzwould be to cite' a different taste or standard for our-selves. 'Deeming Devaney's language and her manneras I observed her to be offensive, I cannot deny tothe Employer the right to regard it similarly and tobase thereon first suspension and then discharge. Anappraisal that the Company's reason was not a goodone (after pious repetition of "good reason, bad reason,14One cannot anticipate all claims or objections, especially wherebriefs have not been filedMeeting some is not wasted effort if itforestalls them even at the risk of later being dubbed unnecessary1BAlabama Rod and Wire Division,176 NLRB No 25The testimony concerning the three other employees in Schwartz'office not only contrasts their attitude with Devaney's but it reflectsthe atmosphere in the plant121or none at all") wouldi still not provide proof of discrimi-nation. Beyond this, a contrary holding would constitutean attempt to establish a different rule or atmospheresince it stands uncontradicted that none of the employeesused profanity in the shop. The Company was attemptingto maintain a symbiosis between a decent -considerationof several complaints and reasonable discipline and har-mony. Devaney's discharge no more reflected a haruspi-cal concern with possible future protected concertedactivities than it did recollection of any former concertedactivity. She had been verbally, and was now.in manner,offensive, a circumstance which could be and was lawful-ly eliminated.With so much publicized emphasis on and concernover racial shortcomings, problems, and prejudices, thesituation here is at least different as wee note Porchia'scalmness and decency. I was impressed and would addfor the record, since this may not be apparent fromthe bare transcript, that he is a gentleman in the literalsense and to the point where he was reluctant'to expresshis obvious feelings even to the extent that he could.This is indeed a commentary in these days of racialstrife, and in a community which has seriously witnessedit.Of course it proves no general condition since onecannot generalize from any 'single circumstance; butitisone instance and is of tinterest even if it doesnot determine the issues here.To the extent that animus, considered below, is reflect-ed from the earlier interference found, it may be weighedmost directly if we infer or assume that Schwartz washimself instrumental in the action taken against Devaneypp February 4 and 7; although no attempt was madeto show this,beyond reference to the meting afterthe employees left on February 3 and Porchia's statementthat he recommended the discharge on February 7.Thus we would assume that Schwartz, having displayedanimus in' July,' now vented his' spleen discriminatorily(wholly or in part aside from the provocation now pre-sented by Devaney) and therefore himself discriminatori-ly prompted the suspension and the discharge. But tothe extent that the interference by Schwartz found abovemay be cited to showanimus againstDevaney or knowl-edge of her concerted activity, it should be noted thateach of the four types of interference found was directedagainst all' of the employees, not specifically againstDevaney alone. Devaney was not at all involved inthe interference by Supervisor Hyde nor by that allegedlycommitted by Supervisor Bernstein: Some of the interfer-ence was directed 'to a greater extent against employeesother than Devaney, who remained on the Company'spayroll.If the decisions to suspend and to, discharge weremade by, Schwartz, it is understandable that he wouldwant to avoid confrontation with Devaney in view ofher "attitude," specificallythe languagewhich she hadused and her proclivity as further borne out by herverbal reaction after the suspension and later after thedischarge.Certainly we have no evidence of existingor intervening concerted activities which might conceiva-bly prompt the earlier or the later action. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDIf the fragmented testimony leaves an element of'doubt,the entire picture,from Schwartz'apparent reluc-tance(even at the trial,hiswas a lesser role)to cometo the forefront in these scenes, through Porchia's calmauthority,to Devaney's insufferable forcefulness,pellu-cidly reveals that the action finally taken was withoutreference to concerted activity and in the interest ofdiscipline and decency.Having observed the witnesses, I have attemptedto a far greater extent than usual to present a completepicture of a personality to the extent that it is relevantto the issues; a picture that is understandable and con-vincing(as conclusions must be)even as I have beenconvinced by the witnesses.Ihave thus found anddescribed Devaney's conduct and manner to be sufficientand lawful reason for the action taken against her.27It is admitted and we can find that Devaney wasdischarged;to find by inference that she was unlawfullydischarged because of her concerted activities wouldbe unwarranted.Ifind and conclude that, no morethan suspension on February 4, was the February 7discharge violative.So far is the General Counsel fromsustaining his burden of proof,thatwere the ultimateburden the Company's, it would be adequately shownthat neither Devaney'ssuspension nor her dischargewas discriminatory within the meaning of the Act.There is no testimony to support the allegation inthe answer that Devaney abused other employees. Itwould be farfetched to infer such abuse from her useof foul language in their presence.The further defense,declared in the answer,that no coats were cut duringDevaney's suspension but that coats were again cuton February 7, when she returned,although supportedby testimony,was clearly an afterthought:There isno evidence that this was considered as an additionalreason when Devaney was discharged.Nor is thereproof to support the unworthy implication that Devaneycommitted any of the slashings.We must not overlook any animus or motivationfor discharge reflected by the interference found. Inthis connection,we need not repeat what has beennoted concerning absence of any indicated animus, orreason for directing animus, against Devaney.As distinguished from the question whether the Julyinterference could be found violative,the General Coun-sel in his memorandum to the Board in support ofhis interim appeal claimed for the first time that proofof interference was necessary and admissible to showcompany animus which was reflected in the allegeddiscrimination.The difference between background to show animusor to explain later events,and finding violation in suchbackground was succinctly indicated in theBryan Manu-facturingCompanycase.2'The Court there declared27The adequacy of the reasons, unlessthey beunlawful, is forthe Employer to determine.CfMiami Coca-Cola BottlingCompany,138 NLRB 1209, 1224-25,LincolnBearingCompany, 155 NLRB 1141,1145 I am here passing onthe credibilityof the witnesses and theirreason.28Local Lodge 1424, IAM v. N L R B [Bryan Manufacturing Co ],362 U 5.411,416.that despite Section 10(b), "evidentiary use of anteriorevents" is proper to shed light on later events. Thisisquite different from finding such anterior events tobe violative. But in theFarmers' Cooperative Compresscase20 the court declared:"We note that where the matteris litigated,even though the particular violation hasnot been specifically charged,the Board can find sucha violation."Thus if a complaint could not be basedon matters barred by the statutory limitation,violationcould nevertheless be found once the matter is litigatedas "background."This latter is the position taken by the General Counselin the instant case-and we have a backdoor findingof violation despite the statutory limitation.(Ihavenotdetailed testimony concerning interference notalleged and admittedly more than 6 'months prior tothe first charge filed, which was offered as further back-ground-to-show-background animus, presumably in sup-port of the proof of animus indicated in the mid-Julyevents.A still earlier event on July 1 introduces thepromise of insurance;another consistsof a threat byPorchia about July 1 and not alleged',which Devaneyappears to have confused with the allegation of Schwartz'threat to abolish the night shift.)Further and aside from its remoteness in point oftime, the July 1968 interference by Schwartz was notconnected with the action taken against Devaney byPorchia.(We have considered whether such action wasprompted by Schwartz;one'may but need not so inferfrom the facts presented.)As for interference by aminor supervisor, while the Company has been foundliable therefor,such interference is hardly connectedwithand does not prove animus bearing on Devaney'ssuspension or discharge.It is clear that proof of company animus may indeedexplain and place in a discriminatory light actions whichmay otherwise appear to be innocent.But such proofisno substitute for and does not itself obviate proofof discriminatory acts or, to say the least,of knowledgeof union activities.Background is to be relied on toexplain what is otherwise ambiguous or unclear or "inevaluating the weight to be afforded"30 evidence concern-ing events in issue.As the Supreme Court stated inErie Resistor:31Whenspecific evidence of a subjective intent todiscriminate or to encourage or discourage unionmembership is shown,and found,many otherwiseinnocent or ambiguous actions which are normallyincident to the conduct of a business may, withoutmore,be converted into unfair labor practices.The "foreground"proof here itself indicates thattherewas no discrimination.While there is evidencethat the Company is opposed to the unionization ofitsemployees,there is no substantial evidence thatsuch opposition was carried to the extent of dischargingDevaney or any other employee for union activity.29United Packinghouse Workers vN L R B [Farmers' CooperativeCompress],416 F. 2d 1126 (C A D C )M & W MarineWays,Inc,165 NLRB 191^'N L RB. v Erie Resistor Corp373 U.S 221, 227 G & S METAL PRODUCTS COMPANYL'ENVOIThe filing of various charges which after investigationby the Regional Director did not appear to warrantissuance of a complaint suggest that in the face ofthese insufficient efforts it would be wise as a matterof policy to let sleeping dogs lie. (The reference hereisto the July 1968 alleged interference.) There hasapparently not been any violation since July 1968. Thereisno suggestion but that decent peace and harmonyprevail; and these might well be furthered without whatincorrectly appeared to me earlier to be reliance ona questionable administrative decision issued to shoreup an unsupported claim of discrimination. If it bein order I would suggest that as a matter of policya cause celebrebe not further developed out of whatis essentially a piddling situation.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case,I recommend that the Company, G & S Metal ProductsCompany, Inc., Cleveland, Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Promising benefits to employees in connectionwith union activity, or sympathy.(b)Unlawfully interrogating employees concerningunion activity or sympathy.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7'of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Post at its place of business in Cleveland, Ohio,copies of the attached notice marked "Appendix."32Copies of said notice, on forms provided by the RegionalDirector for Region 8, shall be posted by the Company,after being duly signed by its representative, immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be takenby the Company to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 8, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3394In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102.48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "11 In the event that this Recommended Order is adopted by the123IFURTHER RECOMMEND that thq complaint be dis-missed insofar as it alleges violation of Section 8(a)(3)of the Act.Board, this provision shall be modified to read- "Notify the RegionalDirector for Region 8, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceemployees by promise of benefits in connectionwith union activity or sympathy or by unlawfulinterrogation concerning such activity or sympathy.WE WILL- NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the right to self-organization,to form labor organizations, to join or assist LocalNo. 416, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities, except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3)of the Act.All our employees are free to become or remain,or refrain from becoming or remaining, members ofLocal No. 416, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct.G & S METAL PRODUCTSCOMPANY, INC(Employer)DatedBy(Representative)(Title)Thisisan official notice.and must not'be defacedby anyone.Thisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby anyother material. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAny questions doncernmg this notice or compliance1695 Federal Office Building, 1240 East Ninth Street,with its provisions may be directed to the Board'sOffice,Cleveland,Ohio 44199,Telephone216-522-3715